Order entered July 20, 1966, herein appealed from, which directed MVAIC to accept a notice of claim, unanimously modified, on the law, to remand this matter for a preliminary hearing on the issues (a) whether the automobile involved in the accident, the A & J Rental car, was or was not an insured vehicle at the time of the accident (Matter of Stanley [MVAIC], 20 A D 2d 877) and (b) whether the notice of claim was timely filed. As so modified the order is otherwise affirmed, with $30 costs and disbursements to abide the event. Concur—Botein, P. J., Stevens, Eager, Tilzer and Rabin, JJ.